Title: To Thomas Jefferson from Thomas Bell, 12 June 1797
From: Bell, Thomas
To: Jefferson, Thomas


                    
                        Dear Sir
                        Monday 12. June 97
                    
                    Your favor of the 18th. Ult. came to hand the 10th. Inst. The delay was Owing to the Small pox in Fredriksburg and a Neglect of the post master not sending on to Richmond.
                    I am Sorry to see that there is a probability of Congress Sitting much longer than you expected and that the tone of the house looks rather hostile. Nicholases Amendment Spoke a Mildness which in our Situation, in my weak Opinion, we ought to Observe.
                    We have just heard of Marshal &c being appointed as Envoys. I hope they may be able to bring about a conciliation for War I dred as the greatest Curse that could befall our happy country.
                    The failure of the bank of England must materially effect the Merchantile world. And will it not effect our Own bank in case of a War—we are well assur.d that you will use your influence to keep us in peace. God send every one in office would do so. I din.d yesterday at the Mountain. The family are well. Majr. Randolph will write you himself therefore need say no more on that head.
                    We have generally had exesive dry Weather. Altho there have been partial rains—but in this Neighborhood we have had none since you left us that would give a Season for a collard plant. With due respect, I am your most Ob. Servt.
                    
                        Ths. Bell
                    
                    
                        note
                        Any confidential line I may at any time have the pleasure of receiving from you Shall never by me or my means be made publick. I see the unwarantable and Shamefull attacks at your Charactor from the moment you stepd into office. Such infernal Scoundrels ought to be consign.d to the Algerens or to the——
                    
                